United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1787
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Denise Burrell

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                           Submitted: August 22, 2018
                             Filed: August 27, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

     Denise Burrell directly appeals the supervised-release revocation sentence
imposed by the district court.1 Her revocation sentence is composed of six months

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
in prison and one year of supervised release. On appeal, Burrell argues that the
sentence is unreasonable because placement in a residential re-entry center would
have been more beneficial to Burrell and the community than incarceration. In
addition, her counsel has moved for leave to withdraw.

       Reviewing Burrell’s revocation sentence for an abuse of discretion, see United
States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per curiam) (reviewing the
reasonableness of a supervised-release revocation sentence under a deferential abuse-
of-discretion standard), we conclude that the sentence is not unreasonable, as both the
prison term and the supervised-release term are within the statutory limits, the prison
term is within the applicable advisory Guidelines range, and the district court
imposed the sentence upon considering relevant matters and indicating that
incarceration was warranted in light of Burrell’s pattern of unsuccessful supervision,
see United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying a
presumption of reasonableness to a revocation sentence within the Guidelines range);
United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (stating that a district
court need not mechanically list every 18 U.S.C. § 3553(a) factor when sentencing
a defendant upon revocation and noting that all that is required is the consideration
of relevant matters and some stated reason for the court’s decision). We affirm the
judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-